Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 22, 2022

The Court of Appeals hereby passes the following order:

A22A0949. IN THE INTEREST OF O. M., A CHILD (MOTHER).

      The Appellant in the above-styled case has filed a motion entitled Motion To
Dismiss. The Court construes this as a motion to withdraw the appeal pursuant to
Court Rule 41(g)(1). Said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/22/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.